





EXHIBIT 10.1




MIDCAP BUSINESS CREDIT LLC




DEMAND LOAN AND SECURITY AGREEMENT

(ALL ASSETS)










March 29, 2012




1.

SECURITY INTEREST. Divine Skin, Inc., a Florida corporation ("Divine"), Polaris
Labs, Inc., a Florida corporation ("Polaris"), Sigma Development & Holding Co.,
Inc., a Florida corporation ("Sigma"), DS Laboratories, Inc., a Florida
corporation ("DS"), and Velocity Storage and Packaging, LLC, a Florida limited
liability company ("Velocity") (Divine, Polaris, Sigma, DS and Velocity are
hereinafter, collectively referred to as the "Borrower"), for valuable
consideration, receipt whereof is hereby acknowledged, hereby grants to MidCap
Business Credit LLC, a Texas limited liability company, the secured party
hereunder (hereinafter called the "Lender"), a continuing security interest in
and to, and assigns to Lender, all assets of the Borrower, wherever located and
whether now owned or hereafter acquired, including, without limitation, the
following:  all accounts, chattel paper, documents, general intangibles,
instruments, deposit accounts, letter of credit rights, supporting obligations,
commercial torts, investment property, inventory, equipment and other goods (as
those terms are defined in the Uniform Commercial Code) and all proceeds and
products of all of the foregoing in any form, including, without limitation, all
proceeds of credit, fire or other insurance, and also including, without
limitation, rents and profits resulting from the temporary use of any of the
foregoing (hereinafter called the "Collateral").




2.

OBLIGATIONS SECURED. The security interest granted hereby is to secure payment
and performance of all debts, liabilities and obligations of Borrower to Lender
hereunder and also any and all other debts, liabilities and obligations of
Borrower to Lender of every kind and description, direct or indirect, absolute
or contingent, primary or secondary, due or to become due, now existing or
hereafter arising, whether or not such obligations are related to the
transactions described in this Agreement, by class, or kind, or whether or not
contemplated by the parties at the time of the granting of this security
interest, regardless of how they arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, and
includes obligations to perform acts and refrain from taking action as well as
obligations to pay money including, without limitation, all interest, fees,
charges and expenses (all hereinafter called "Obligations").




3.

BORROWER'S PLACES OF BUSINESS, INVENTORY LOCATIONS AND RETURNS POLICY.  Borrower
warrants that Borrower has no places of business other than that shown at the
end of this Agreement, unless other places of business are listed on Schedule
"A", annexed hereto, in which event Borrower represents that it has additional
places of business at those locations set forth on Schedule "A".




Borrower's principal executive office and the office where Borrower keeps its
records concerning its accounts, contract rights and other property, is that
shown at the end of this Agreement.  All inventory presently owned by Borrower
is stored at the locations set forth on Schedule "A".




Borrower will promptly notify Lender in writing of any change in the location of
any place of business or the location of any inventory or the establishment of
any new place of business or location of inventory or office where its records
are kept which would be shown in this Agreement if it were executed after such
change.





--------------------------------------------------------------------------------










4.

BORROWER'S ADDITIONAL REPRESENTATIONS AND WARRANTIES.   Borrower represents and
warrants that:




(a)

Borrower is duly organized, validly existing and in good standing under the laws
of the State of Florida and shall hereafter remain in good standing in that
state, and is duly qualified and in good standing in every other state in which
it is doing business, and shall hereafter remain duly qualified and in good
standing in every other state in which the failure to qualify or become licensed
could have a material adverse effect on the financial condition, business or
operations of Borrower.




(b)

Borrower's exact legal name is as set forth in this Agreement.




(c)

The organizational identification number of the Borrower is as set forth on
Schedule "A" annexed hereto.




(d)

The execution, delivery and performance of this Agreement, and any other
document executed in connection herewith, are within Borrower's powers, have
been duly authorized, are not in contravention of law (except where such
contravention is not material) or the terms of Borrower's charter, by−laws or
other incorporation papers, or of any indenture, agreement or undertaking to
which Borrower is a party or by which it or any of its properties may be bound.




(e)

All organizational documents and all amendments thereto of Borrower have been
duly filed and are in proper order.  All capital stock issued by Borrower and
outstanding was and is properly issued and all books and records of Borrower,
including but not limited to its minute books, By−Laws, Operating Agreement and
books of account, are accurate and up to date and will be so maintained.




(f)

Borrower owns all of the assets reflected in the most recent of Borrower's
financial statements provided to Lender, except assets sold or otherwise
disposed of in the ordinary course of business since the date thereof, and such
assets together with any assets acquired since such date, including without
limitation the Collateral, are free and clear of any lien, pledge, security
interest, charge, mortgage or encumbrance of any nature whatsoever, except (i)
the security interests and other encumbrances (if any) listed on Schedule "B"
annexed hereto, (ii) those leases of personal property set forth on Schedule "C"
annexed hereto, (iii) those liens permitted pursuant to Section 15(c) of this
Agreement (hereinafter "Permitted Liens"), or (iv) liens and security interests
in favor of Lender.




(g)

Borrower has made or filed all tax returns, reports and declarations relating to
any material tax liability required by any jurisdiction to which it is subject
(any tax liability which may result in a lien on any Collateral being hereby
deemed material); has paid all taxes shown or determined to be due thereon
except those being contested in good faith and which Borrower has, prior to the
date of such contest, identified in writing to Lender as being contested; and
has made adequate provision for the payment of all taxes so contested, so that
no lien will encumber any Collateral, and in respect of subsequent periods.




(h)

Borrower (i) is subject to no charter, or other legal restriction, or any
judgment, award, decree, order, governmental rule or regulation or contractual
restriction which could have a material adverse effect on its financial
condition, business or prospects, and (ii) is in compliance with its charter
documents and by−laws, all contractual requirements by which it or any of its
properties may be bound and all applicable laws, rules and regulations
(including without limitation those relating to environmental protection) other
than laws, rules or regulations the validity or applicability of which it is
contesting in good faith or provisions of any of the foregoing the failure to
comply with which cannot reasonably be expected to materially adversely affect
its financial condition, business or prospects or the value of any Collateral.





-2-




--------------------------------------------------------------------------------










(i)

There is no action, suit, proceeding or investigation pending or, to Borrower's
knowledge, threatened against or affecting it or any of its assets before or by
any court or other governmental authority which, if determined adversely to it,
would have a material adverse effect on its financial condition, business or
prospects or the value of any Collateral.

 

(j)

Borrower is in compliance with ERISA; no Reportable Event has occurred and is
continuing with respect to any Plan; and it has no unfunded vested liability
under any Plan.  The word "Plan" as used in this Agreement means any employee
plan subject to Title IV of the Employee Retirement Income Security Act of 1974
("ERISA") maintained for employees of Borrower, any subsidiary of Borrower or
any other trade or business under common control with Borrower within the
meaning of Section 414(c) of the Internal Revenue Code of 1986 or any
regulations thereunder.




(k)

Neither Borrower nor, to the knowledge of Borrower, any of its owners,
subsidiaries or affiliates, is in violation of any laws relating to terrorism or
money laundering ("Anti-Terrorism Laws"), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the "Executive Order"), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.




(l)

Neither Borrower nor, to the knowledge of Borrower, any of its owners,
subsidiaries or affiliates or other agent of Borrower acting or benefitting in
any capacity in connection with the transactions contemplated hereunder, is any
of the following: (i) a person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order; (ii) a person owned or
controlled by, or acting for or on behalf of, any person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (iv) a person that
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Executive Order; or (v) a person that is named as a "specially designated
national and blocked person" on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control ("OFAC") at its official
website or any replacement website or other replacement official publication of
such list.




(m)

Neither Borrower nor, to the knowledge of Borrower, any agent of any of its
owners, subsidiaries or affiliates acting in any capacity in connection with the
transactions contemplated hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in subsection (l) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.




5.

LOANS AND OTHER FINANCIAL ACCOMMODATIONS.




(a)

Subject to the terms and provisions of this Agreement, Lender hereby establishes
a discretionary revolving line of credit in Borrower's favor in the amount of
the Credit Limit (as defined below), as determined by Lender from time to time
hereafter.  Lender may make such loans to Borrower, based upon such facts and
circumstances existing at the time of the request, as from time to time Lender
elects to make which are secured by Borrower's inventory, accounts and all other
Collateral and the proceeds thereof.  Without limiting the discretionary nature
of Lender's decision to make loans hereunder, or the demand feature of any loans
that Lender does make hereunder, Borrower agrees that the aggregate unpaid
principal of all loans outstanding at any one time shall not exceed the
Borrowing Base (as defined below).








-3-




--------------------------------------------------------------------------------







In order to facilitate the borrowing procedure hereunder, Divine, Polaris,
Sigma, DS and Velocity hereby appoint Divine as such corporation's duly
authorized agent to request, receive and distribute loans hereunder and to
communicate with Lender with respect hereto, and Divine does hereby accept such
appointment.




(b)

All loans made by Lender pursuant to this Section 5 shall bear interest and, at
the option of Lender, shall be evidenced by and repayable in accordance with a
revolving demand note drawn to the order of Lender substantially in the form of
Exhibit 1 hereto (the "Note"), as the same may hereafter be amended,
supplemented or restated from time to time and any note or notes issued in
substitution therefor, but in all events shall be conclusively evidenced by
Lender's records of loans and repayments and shall be payable on demand.  




Interest will be charged to Borrower at a fluctuating rate which is the daily
equivalent to a rate equal to the aggregate of : (x) the Prime Rate, and (y)
three (3%) percent per annum, or at such other rate agreed on from time to time
by the parties, upon the greater of (i) any balance owing to Lender at the close
of each day; or (ii) a minimum assumed aggregate daily loan balance of One
Million ($1,000,000.00) Dollars (the "Minimum Loan Balance").  The rate of
interest payable by Borrower shall be changed effective as of that date in which
a change in the Prime Rate becomes effective.  Interest shall be computed on the
basis of the actual number of days elapsed over a year of three hundred sixty
(360) days. The term "Prime Rate" as used herein and in any supplement and
amendment hereto shall mean the Prime Rate as published from time to time in the
"Money Rates" section of The Wall Street Journal or any successor publication,
or in the event that such rate is no longer published in The Wall Street
Journal, a comparable index or reference selected by Lender. The Prime Rate need
not and may not necessarily be the lowest or most favorable rate. Interest shall
be payable in lawful money of the United States of America to Lender, or as
Lender shall direct, without set-off, deduction or counterclaim monthly, in
arrears, on the first day of each month, commencing on the first day of the
month next succeeding the date hereof.




(c)

The term "Borrowing Base" as used herein shall mean the sum of the following:




(i)

up to eighty (80%) percent of the unpaid face amount of Qualified Accounts (as
defined below), PLUS




(i)

the lesser of (A) Six Hundred Thousand ($600,000.00) Dollars, or (B) forty (40%)
percent of the cost or market value, whichever is lower, of all Eligible
Inventory (as defined below) consisting of finished goods inventory.




Without limiting Lender's discretion, notwithstanding the actual net face value
of any Qualified Account of Borrower, for purposes of computing the Borrowing
Base, the value of any Qualified Account with a net face value in excess of One
Hundred Thousand ($100,000.00) Dollars shall be reduced to One Hundred Thousand
($100,000.00) Dollars prior to the application of such Borrowing Base
calculation. Lender may, in its sole discretion, raise or lower the One Hundred
Thousand ($100,000.00) Dollars limit set forth in the immediately preceding
sentence without in any way creating a course of conduct which requires Lender
to maintain such raised or lowered limit or to raise or lower such limit again
in the future.  Lender, in its exercise of its discretion, has initially set
higher credit limits on those customers of Borrower set forth on Exhibit 2
attached hereto.




(d)

The term "Credit Limit" as used herein shall mean an amount equal to One Million
Five Hundred Thousand ($1,500,000.00) Dollars.




(e)

Borrower hereby authorizes and directs Lender, in Lender's sole discretion
(provided, however, Lender shall have no obligation to do so): (i) to pay
accrued interest as the





-4-




--------------------------------------------------------------------------------







same becomes due and payable pursuant to this Agreement or pursuant to any note
or other agreement between Borrower and Lender, and to treat the same as a loan
to Borrower, which shall be added to Borrower's loan balance pursuant to this
Agreement; (ii) to charge any of Borrower's accounts under the control of
Lender; or (iii) apply the proceeds of Collateral, including, without
limitation, payments on accounts and other payments from sales or lease of
inventory and any other funds to the payment of such items.  Lender shall
promptly notify Borrower of any such charges or applications.




(f)

The Borrowing Base formula set forth above is intended solely for monitoring
purposes.  The making of loans, advances, and credits by Lender to Borrower in
excess of the above described Borrowing Base formula is for the benefit of
Borrower and does not affect the obligations of Borrower hereunder; all such
loans constitute Obligations and must be repaid by Borrower in accordance with
the terms of this Agreement.




(g)

If any amount due pursuant to this Agreement or under the Note is not paid
within ten (10) days after the date it is due and payable, without in any way
affecting Lender's right to make demand hereunder or to declare an Event of
Default to have occurred, Lender may in its sole discretion assess a late charge
equal to five (5%) percent of such late payment against Borrower, which late
charge shall be immediately due and payable and may be paid by treating the same
as a loan made to Borrower.




6.

DEFINITION OF QUALIFIED ACCOUNT.  The term "Qualified Account", as used herein,
means an account owing to Borrower which met the following specifications at the
time it came into existence and continues to meet the same until it is collected
in full:




(a)

The account is not more than ninety (90) days from the date of the invoice
thereof.




(b)

The account arose from the performance of services or an outright sale of goods
by Borrower, such goods have been shipped to the account debtor, and Borrower
has possession of, or has delivered to Lender, shipping and delivery receipts
evidencing such shipment.




(c)

The account is not subject to any prior assignment, claim, lien, or security
interest, and Borrower will not make any further assignment thereof or create
any further security interest therein, except as set forth on Schedule "B"
annexed hereto, nor permit Borrower's rights therein to be reached by
attachment, levy, garnishment or other judicial process.




(d)

The account is not subject to set−off, credit, allowance or adjustment by the
account debtor, except discount allowed for prompt payment and the account
debtor has not complained as to his liability thereon and has not returned any
of the goods from the sale of which the account arose.




(e)

The account arose in the ordinary course of Borrower's business and did not
arise from the performance of services or a sale of goods to a supplier or
employee of Borrower.




(f)

No notice of bankruptcy or insolvency of the account debtor has been received by
or is known to Borrower.




(g)

The account is not owed by an account debtor whose principal place of business
is outside the United States of America or Canada, unless (i) backed by a bank
letter of credit naming the Lender as beneficiary or assigned to the Lender, in
the Lender's possession or control, and with respect to which a control
agreement concerning letter of credit rights is in effect, and acceptable to the
Lender in all respects, in its sole discretion, or (ii) covered by a foreign
receivables insurance policy acceptable to the Lender, in its sole discretion,
and naming the Lender as loss payee.





-5-




--------------------------------------------------------------------------------










(h)

The account is not owed by an entity which is a parent, brother/sister,
subsidiary or affiliate of Borrower.




(i)

The account debtor is not located in the State of New Jersey or in the State of
Minnesota (or any other state that requires an entity to file a business
activity report or similar document in order to bring suit or otherwise enforce
its remedies against an account debtor in the courts or through any judicial
process of such state), unless (i) Borrower has filed and shall file all legally
required Notice of Business Activities Reports with the New Jersey Division of
Taxation or the Minnesota Department of Revenue, as the case may be; or (ii)
Borrower is exempt from such filing requirement.




(j)

The account when aggregated with all of the accounts of that account debtor does
not exceed twenty (20%) percent of the then aggregate of all accounts.




(k)

The account is not evidenced by a promissory note.




(l)

The account did not arise out of any sale made on a bill and hold, dating or
delayed shipment basis.




(m)

The account does not arise out of a progress billing prior to completion of the
order therefor.




(n)

Lender, in its sole discretion, has not, for any reason, deemed the account or
the account debtor to be unacceptable.




PROVIDED THAT if at any time twenty-five (25%) percent or more of the aggregate
amount of the accounts due from any account debtor are unpaid in whole or in
part more than ninety (90) days from the respective dates of invoice, from and
after such time none of the accounts (then existing or hereafter arising) due
from such account debtor shall be deemed to be Qualified Accounts until such
time as less than twenty-five (25%) percent of the unpaid accounts due from such
account debtor are (as a result of actual payments received thereon) more than
ninety (90) days from the date of invoice; accounts payable by Borrower to an
account debtor shall be netted against accounts due from such account debtor and
the difference (if positive) shall constitute Qualified Accounts from such
account debtor for purposes of determining the Borrowing Base (notwithstanding
paragraph (d) above);  characterization of any account due from an account
debtor as a Qualified Account shall not be deemed a determination by Lender as
to its actual value nor in any way obligate Lender to accept any account
subsequently arising from such account debtor to be, or to continue to deem such
account to be, a Qualified Account; it is Borrower's responsibility to determine
the creditworthiness of account debtors and all risks concerning the same and
collection of accounts are with Borrower; and all accounts whether or not
Qualified Accounts constitute Collateral.




7.

DEFINITION OF ELIGIBLE INVENTORY.  The term "Eligible Inventory", as used
herein, means Borrower's finished goods which are initially and at all times
until sold: new and unused, in first−class condition, merchantable and saleable
through normal trade channels; located at 1721 Blount Road, Pompano Beach,
Florida; subject to a perfected first priority security interest in favor of
Lender; owned by Borrower free and clear of any lien except (i) in favor of
Lender, (ii) set forth on Schedule "B" annexed hereto, or (iii) Permitted Liens;
not obsolete; not scrap, waste, defective goods and the like not excess or
currently saleable in the ordinary course of the operations of Borrower; have
been produced by Borrower in accordance with the Federal Fair Labor Standards
Act of 1938, as amended, and all rules, regulations and orders promulgated
thereunder; not stored with a bailee, warehouseman or similar party unless
Lender has given its prior written consent thereto; not work in process; not
perishable or alive; not supplies; not packaging; not sample inventory or
customer supplied parts or inventory; and have not been designated by Lender, in
its sole discretion, as unacceptable for any reason by notice to Borrower.





-6-




--------------------------------------------------------------------------------










8.

LENDER'S REPORTS.  After the end of each month, Lender will render to Borrower a
statement of Borrower's loan account with Lender hereunder, showing all
applicable credits and debits.  Each statement shall be considered correct and
to have been accepted by Borrower and shall be conclusively binding upon
Borrower in respect of all charges, debits and credits of whatsoever nature
contained therein under or pursuant to this Agreement, and the closing balance
shown therein, unless Borrower notifies Lender in writing of any discrepancy
within twenty (20) days from the mailing by Lender to Borrower of any such
monthly statement.




9.

CONDITIONS OF LENDING.   




(a)

The willingness of Lender to consider making the initial loan hereunder shall be
subject to the condition precedent that Lender shall have received all of the
following, each in form and substance satisfactory to Lender:




(i)

This Agreement, properly executed on behalf of Borrower.




(ii)

The Note drawn to the order of Lender in the face amount of the Credit Limit.




(iii)

A true and correct copy of any and all leases pursuant to which Borrower is
leasing any real property, together with a landlord’s consent and waiver with
respect to such real property.  In connection with the real property located at
1721 Blount Road, Pompano Beach, Florida, the Lender will require up to six (6)
months of occupancy.




(iv)

Current searches of appropriate filing offices showing that (A) no state or
federal tax liens have been filed and remain in effect against Borrower, (B) no
financing statements have been filed and remain in effect against Borrower,
except those financing statements relating to liens set forth on Schedule "B",
the liens of the secured lender to be paid with the proceeds of the initial loan
and those financing statements filed by Lender, and (C) Lender has duly filed
all financing statements necessary to perfect the security interests granted
hereunder, to the extent the security interests are capable of being perfected
by filing.




(v)

A certificate of the Secretary or an Assistant Secretary of Borrower, certifying
as to (A) the resolutions of the directors and/or managers and, if required, the
shareholders and/or members of Borrower, authorizing the execution, delivery and
performance of this Agreement and related documents, (B) the organizational
documents and By-Laws and/or Operating Agreement of Borrower, and (C) the
signatures of the officers or agents of Borrower authorized to execute and
deliver this Agreement and other instruments, agreements and certificates,
including loan requests, on behalf of Borrower.




(vi)

A current certificate issued by the Secretary of State of the state of
Borrower’s incorporation, certifying that Borrower is in compliance with all
organizational requirements of such state.




(vii)

Evidence that Borrower is duly licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.




(viii)

An opinion of counsel to Borrower, addressed to Lender.




(ix)

Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in favor of Lender and naming the
Lender as an additional insured.





-7-




--------------------------------------------------------------------------------










(x)

Fidelity Guaranty and a Non-Recourse Guaranty duly executed by Daniel Khesin.




(xi)

A Collateral Assignment of Life Insurance Policy on the life of Daniel Khesin in
an amount not less than One Million Five Hundred Thousand ($1,500,000.00)
Dollars.




(xii)

A subordination agreement, properly executed by each of the subordinating
creditors, if any, in form and substance satisfactory to Lender.




(xiii)

Confirmation, satisfactory to the Lender, in its sole discretion, that the
consolidated Federal Tax Return of Divine, et al., for the year 2010 has been
filed.




(xiv)

Receipt by the Lender of the monthly projections of sales and expenses, plus
balance sheets for 2012.




(xv)

An opinion of counsel to each guarantor which is not an individual, addressed to
Lender.




(xvi)

Payment of the fees due through the date of the initial loan and expenses
incurred by Lender through such date required to be paid by Borrower pursuant to
this Agreement.




(xvii)

A Borrowing Base Certificate which indicates that Borrower has the necessary
loan availability to pay all existing secured lenders.




(xviii)

Such other documents, instruments and agreements as Lender in its sole
discretion may require.




(xix)

Evidence that after making the initial loan, satisfying all obligations owed to
the prior lender of the Borrower and past due obligations of the Borrower,
including book overdrafts and delinquent payroll taxes, the amount, by which the
Borrowing Base exceeds the principal balance of the Note, shall not be less than
One Hundred Thousand ($100,000.00) Dollars.




(xx)

A Customer Identification Information form and such other forms and verification
as the Lender may need to comply with the U.S.A. Patriot Act.




(b)

Lender will not consider a request for any loan unless on the date thereof:




(i)

the representations and warranties contained in Sections 3 and 4 hereof are
correct on and as of the date of such loan, as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date; and




(ii)

no event has occurred and is continuing, or would result from such loan which
constitutes an Event of Default or which, with notice or the passage of time or
both, would constitute an Event of Default.








-8-




--------------------------------------------------------------------------------







10.

FEES.




(a)

Origination Fee. The Borrower hereby agrees to pay the Lender a fully earned and
non-refundable origination fee in an amount equal to the Credit Limit times one
and one-quarter of one (1.25%) percent per annum, for the period beginning on
the date hereof and ending March 31, 2013, due and payable upon the execution of
this Agreement.  




(b)

Facility Fee.  Borrower shall pay to the Lender a non-refundable annual fee
equal to the then Credit Limit times one and one-quarter of one (1.25%) percent
per annum on each anniversary date of this Agreement.




(c)

Audit Fees. The Borrower hereby agrees to pay the Lender, on demand, audit fees
in connection with any audits or inspections conducted by the Lender or its
agents of any Collateral or the Borrower's operations or business at the rates
established from time to time by the Lender as its audit fees (which fees are
currently Nine Hundred Fifty ($950.00) Dollars per person, per day), together
with all actual out-of-pocket costs and expenses incurred in conducting any such
audit or inspection; provided, however, that absent (i) demand for repayment
made by the Lender; or (ii) the occurrence of an Event of Default hereunder,
Borrower shall not have to reimburse Lender for more than four (4) such audits
in any given twelve-month period.




(d)

Collateral Monitoring Charge.  The Borrower hereby agrees to pay the Lender a
monthly collateral monitoring charge for services rendered by the Lender in
connection with the maintenance of this revolving line of credit (the
"Collateral Monitoring Charge").  The amount of the Collateral Monitoring Charge
shall be equal to one-half of one (.50%) percent multiplied by the greater of
(i) the average balance of the loan owing to Lender at the close of each day for
such monthly period, or (ii) the Minimum Loan Balance (the "Minimum Collateral
Monitoring Charge").  The Collateral Monitoring Charge shall be reduced on a
pro-rata basis during the first and last months of the Term (as defined below)
if less than a full calendar month.




11.

COLLECTIONS; SET OFF; DEPOSIT ACCOUNTS; NOTICE OF ASSIGNMENT; EXPENSES; POWER OF
ATTORNEY.  




(a)

Borrower will immediately, upon receipt of all checks, drafts, cash and other
remittances in payment of any inventory sold or in payment or on account of
Borrower's accounts, contracts, contract rights, notes, bills, drafts,
acceptances, general intangibles, choses in action and all other forms of
obligations, deliver the same to Lender accompanied by a remittance report in
form specified by Lender.  Said proceeds shall be delivered to Lender in the
same form received except for the endorsement of Borrower where necessary to
permit collection of items, which endorsement Borrower agrees to make.  Lender
will credit (conditional upon final collection) all such payments against the
principal or interest of any loans secured hereby; provided, however, for the
purpose of computing interest and the Collateral Monitoring Charge, any items
requiring clearance or payment shall not be considered to have been credited
against any loans secured hereby until three (3) days after receipt by Lender of
any such items.  The order and method of such application shall be in the sole
discretion of Lender and any portion of such funds which Lender elects not to so
apply shall be paid over from time to time by Lender to Borrower. Lender will at
all times have the right to require Borrower (i) to enter into a lockbox
arrangement with Lender for the collection of such remittances and payments, or
(ii) to deposit such remittances and payments at a financial institution which
has agreed to accept drafts drawn on it by Lender under a written depository
transfer agreement with Lender and to block Borrower's account and waive its
rights as against such account.




(b)

Borrower and any guarantor hereby grants to Lender a lien, security interest and
right of setoff as security for all liabilities and Obligations to Lender,
whether now existing or hereafter  arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender.  At any time, without demand or notice,





-9-




--------------------------------------------------------------------------------







Lender may set off the same or any part thereof and apply the same to any
liability or Obligation of Borrower and any guarantor even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations.
 ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.




(c)

Borrower shall maintain all of its bank accounts, including without limitation,
its operating and depository accounts, at Citibank (the "Bank").  Upon
fulfillment of the applicable conditions set forth in this Agreement and
Lender's determination to make a loan to Borrower, Lender shall disburse the
proceeds of the requested loan by crediting the same to the operating account of
Borrower maintained with the Bank.




(d)

Lender may at any time notify account debtors that Collateral has been assigned
to Lender and that payments shall be made directly to Lender.  Upon request of
Lender at any time, Borrower will so notify such account debtors and will
indicate on all billings to such account debtors that their accounts must be
paid to Lender.  Lender shall have full power to collect, compromise, endorse,
sell or otherwise deal with the Collateral or proceeds thereof in its own name
or in the name of Borrower.  




(e)

Borrower shall pay to Lender on demand any and all reasonable counsel fees and
other expenses incurred by Lender in connection with the preparation,
interpretation, enforcement, administration or amendment of this Agreement, or
of any documents relating thereto, and any and all expenses, including, but not
limited to, a collection charge on all accounts collected, all reasonable
attorneys' fees and expenses, and all other expenses of like or unlike nature
which may be expended by Lender to obtain or enforce payment of any account
either as against the account debtor, Borrower, or any guarantor or surety of
Borrower or in the prosecution or defense of any action or concerning any matter
growing out of or connected with the subject matter of this Agreement, the
Obligations or the Collateral or any of Lender's rights or interests therein or
thereto, including, without limiting the generality of the foregoing, any
counsel fees or expenses incurred in any bankruptcy or insolvency proceedings
and all costs and expenses (including search fees) incurred or paid by Lender in
connection with the administration, supervision, protection or realization on
any security held by Lender for the debt secured hereby, whether such security
was granted by Borrower or by any other person primarily or secondarily liable
(with or without recourse) with respect to such debt, and all costs and expenses
incurred by Lender in connection with the defense, settlement or satisfaction of
any action, claim or demand asserted against Lender in connection therewith,
which amounts shall be considered advances to protect Lender's security, and
shall be secured hereby.  At its option, and without limiting any other rights
or remedies, Lender may at any time pay or discharge any taxes, liens, security
interests or other encumbrances at any time levied against or placed on any of
the Collateral, and may procure and pay any premiums on any insurance required
to be carried by Borrower, and provide for the maintenance and preservation of
any of the Collateral, and otherwise take any action reasonably deemed necessary
by Lender to protect its security, and all amounts expended by Lender in
connection with any of the foregoing matters, including reasonable attorneys'
fees, shall be considered obligations of Borrower and shall be secured hereby.  




(f)

Borrower does hereby make, constitute and appoint any officer or agent of Lender
as Borrower's true and lawful attorney−in−fact, with power to endorse the name
of Borrower or any of Borrower's officers or agents upon any notes, checks,
drafts, money orders, or other instruments of payment (including payments
payable under any policy of insurance on the Collateral) or Collateral that may
come into possession of Lender in full or part payment of any amounts owing to
Lender; to sign and endorse the name of Borrower or any of Borrower's officers
or agents upon any invoice, freight or express bill, bill of lading, storage or
warehouse receipts,





-10-




--------------------------------------------------------------------------------







drafts against debtors, assignments, verifications and notices in connection
with accounts, and any instrument or documents relating thereto or to Borrower's
rights therein; to give written notice to such office and officials of the
United States Post Office to effect such change or changes of address so that
all mail addressed to Borrower may be delivered directly to Lender; granting
upon Borrower's said attorney full power to do any and all things necessary to
be done in and about the premises as fully and effectually as Borrower might or
could do, and hereby ratifying all that said attorney shall lawfully do or cause
to be done by virtue hereof.  Neither Lender nor the attorney shall be liable
for any acts or omissions nor for any error of judgment or mistake, except for
their gross negligence or willful misconduct.  This power of attorney shall be
irrevocable for the term of this Agreement and all transactions hereunder and
thereafter as long as Borrower may be indebted to Lender.




12.

FINANCING STATEMENTS.  Borrower hereby irrevocably authorizes Lender at any time
and from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of Borrower or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the Uniform Commercial Code of such jurisdiction, or (ii)
as being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by the Uniform Commercial Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether Borrower is an organization, the type of organization and any
organization identification number issued to Borrower, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted Collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Borrower agrees to furnish any such
information to Lender promptly upon request.  Borrower also ratifies its
authorization for Lender to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.




13.

BORROWER'S REPORTS.




(a)

Borrower covenants and agrees that from the date hereof until payment and
performance in full of all Obligations, and until the termination of this
Agreement, unless Lender otherwise consents in writing, Borrower shall deliver
or cause to be delivered to Lender: (i) within thirty (30) days after the close
of each fiscal month of Borrower, internally prepared financial statements of
Borrower including balance sheets as of the close of each month and statements
of income and retained earnings for such month and for that portion of the
fiscal year-to-date then ended, which shall be prepared on a basis consistent
with that of the preceding period or containing disclosure of the effect on
financial condition or results of operations of any change in such preparation,
and which shall be certified by the chief financial officer of Borrower as being
accurate and fairly presenting the financial condition of Borrower; (ii) within
ninety (90) days after the close of each fiscal year of Borrower, audited
financial statements including a balance sheet as of the close of such fiscal
year and statements of income, stockholders' capital and cash flow for the year
then ended, prepared in conformity with generally accepted accounting
principles, applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on financial condition or results of
operations of any change in the application of accounting principles during the
year, and accompanied by a report thereon containing an unqualified opinion of a
recognized certified public accounting firm selected by Borrower and reasonably
satisfactory to Lender, which opinion shall state that such financial statements
fairly present the financial condition and results of operations of Borrower in
accordance with generally accepted accounting principles; (iii) within ten (10)
days of the close of each month, monthly aging of accounts receivable and
accounts payable and inventory status reports in form, scope and substance
satisfactory to Lender; (iv) daily loan and collateral descriptions in the form
supplied by Lender to Borrower; (v) within ten (10) days after Borrower's
receipt, any management letter prepared by Borrower's independent auditors; (vi)
contemporaneously with the delivery to shareholders, members or governmental
agencies, copies of all reports and information delivered to shareholders,
members or filed with governmental agencies;





-11-




--------------------------------------------------------------------------------







(vii) upon receipt, copies of all bank account statements for all bank accounts
maintained by Borrower; (viii)  promptly upon Lender's written request, such
other information about the financial condition and operations of Borrower or
the guarantor, as Lender may, from time to time, reasonably request; and (ix)
promptly upon becoming aware of any Event of Default, or the occurrence or
existence of an event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default hereunder, notice thereof in writing.




(b)

All information regarding sales, cash receipts, accounts and inventory shall be
transmitted to Lender electronically, in ASCII readable formats, either
transmitted to Lender via modem or by e-mail.  In the event that Borrower fails
to report such information to Lender electronically, Lender reserves the right,
in its sole discretion, to adjust the margin over the Prime Rate payable by
Borrower hereunder upon ten (10) days notice to Borrower.




14.

GENERAL AGREEMENTS OF BORROWER.




(a)

Borrower agrees to keep all the Collateral insured with coverage and in amounts
not less than that usually carried by one engaged in a like business and in any
event not less than that required by Lender with loss payable to Lender and
Borrower, as their interests may appear, hereby appointing Lender as attorney
for Borrower in obtaining, adjusting, settling and canceling such insurance and
endorsing any drafts.  As further assurance for the payment and performance of
the Obligations, Borrower hereby assigns to Lender all sums, including returns
of unearned premiums, which may become payable under any policy of insurance on
the Collateral and Borrower hereby directs each insurance company issuing any
such policy to make payment of such sums directly to Lender.




(b)

Although, as above set forth, Lender has a continuing security interest in all
of Borrower's Collateral and in the proceeds thereof, Borrower will at all times
maintain as the minimum security hereunder a Borrowing Base not less than the
aggregate unpaid principal of all loans made hereunder and if Borrower fails to
do so, Borrower will immediately make the necessary reduction in the unpaid
principal amount of said loans so that the loans outstanding hereunder do not in
the aggregate exceed the Borrowing Base.




(c)

Borrower will at all times keep accurate and complete records of Borrower's
inventory, accounts and other Collateral, and Lender, or any of its agents,
shall have the right to call at Borrower's place or places of business at
intervals to be determined by Lender, and without hindrance or delay, to
inspect, audit, check, and make extracts from any copies of the books, records,
journals, orders, receipts, correspondence which relate to Borrower's accounts,
and other Collateral or other transactions, between the parties thereto and the
general financial condition of Borrower and Lender may remove any of such
records temporarily for the purpose of having copies made thereof.




(d)

Borrower will maintain its existence in good standing and comply with all laws
and regulations of the United States or of any state or states thereof or of any
political subdivision thereof, or of any governmental authority which may be
applicable to it or to its business.  




(e)

Borrower will pay all real and personal property taxes, assessments and charges
and all franchises, income, unemployment, old age benefits, withholding, sales
and other taxes assessed against it, or payable by it at such times and in such
manner as to prevent any penalty from accruing or any lien (other than Permitted
Liens) or charge from attaching to its property.




(f)

Lender may in its own name or in the name of others communicate with account
debtors in order to verify with them to Lender's satisfaction the existence,
amount and terms of any accounts.








-12-




--------------------------------------------------------------------------------







(g)

If any of Borrower's accounts arise out of contracts with the United States or
any department, agency, or instrumentality thereof, Borrower will immediately
notify Lender thereof in writing and execute any instruments and take any steps
required by Lender in order that all monies due and to become due under such
contracts shall be assigned to Lender and notice thereof given to the Government
under the Federal Assignment of Claims Act.




(h)

If any of Borrower's accounts should be evidenced by promissory notes, trade
acceptances, or other instruments for the payment of money, Borrower will
immediately deliver same to Lender, appropriately endorsed to Lender's order
and, regardless of the form of such endorsement, Borrower hereby waives
presentment, demand, notice of dishonor, protest and notice of protest and all
other notices with respect thereto.




(i)

If any goods are at any time in the possession of a bailee, Borrower shall
promptly notify Lender thereof and, if requested by Lender, shall promptly
obtain an acknowledgment from the bailee, in form and substance satisfactory to
Lender, that the bailee holds such Collateral for the benefit of Lender and
shall act upon the instructions of Lender, without the further consent of
Borrower.  Lender agrees with Borrower that Lender shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by Borrower with respect to the
bailee.




(j)

If Borrower is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit,
or (ii) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be applied  in the same manner as any other
payment on an account.




(k)

If Borrower shall at any time hold or acquire a commercial tort claim, Borrower
shall immediately notify Lender in a writing signed by Borrower of the brief
details thereof and grant to Lender in such writing a security interest therein,
and in the proceeds  thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Lender.




(l)

Borrower will promptly pay when due all taxes and assessments upon the
Collateral or for its use or operation or upon this Agreement, or upon any note
or notes evidencing the Obligations, and will, at the request of Lender,
promptly furnish Lender the receipted bills therefor.  At its option, Lender may
discharge taxes, liens or security interests or other encumbrances at any time
levied or placed on the Collateral, may pay for insurance on the Collateral and
may pay for the maintenance and preservation of the Collateral.  Borrower agrees
to reimburse Lender on demand for any payments made, or any expenses incurred by
Lender pursuant to the foregoing authorization, and upon failure of Borrower so
to reimburse Lender, any such sums paid or advanced by Lender shall be deemed
secured by the Collateral and constitute part of the Obligations.




(m)

Borrower will immediately notify Lender upon receipt of notification of any
potential or known release or threat of release of any Hazardous Substances
under any Environmental Law.  As used herein, the following terms shall the
following meanings:




"Hazardous Substances" means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law; and








-13-




--------------------------------------------------------------------------------







"Environmental Law" means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.




(n)

Except for Lender's gross negligence or willful misconduct, Borrower will
indemnify and save Lender harmless from all loss, costs, damage, liability or
expenses (including, without limitation, court costs and reasonable attorneys'
fees) that Lender may sustain or incur by reason of defending or protecting this
security interest or the priority thereof or enforcing the Obligations, or in
the prosecution or defense of any action or proceeding concerning any matter
growing out of or in connection with this Agreement and/or any other documents
now or hereafter executed in connection with this Agreement and/or the
Obligations and/or the Collateral.  This indemnity shall survive the repayment
of the Obligations and the termination of Lender's agreement to make loans
available to Borrower and the termination of this Agreement.




(o)

At the option of Lender, Borrower will furnish to Lender, from time to time,
within five (5) days after the accrual in accordance with applicable law of
Borrower's obligation to make deposits for F.I.C.A. and withholding taxes and/or
sales taxes, proof satisfactory to Lender that such deposits have been made as
required.




(p)

Should Borrower fail to make any of such deposits or furnish such proof then
Lender may, in its sole and absolute discretion, (i) make any of such deposits
or any part thereof, (ii) pay such taxes, or any part thereof, or (iii) set−up
such reserves as Lender, in its judgment, shall deem necessary to satisfy the
liability for such taxes.  Each amount so deposited or paid shall constitute an
advance under the terms hereof, repayable on demand with interest, as provided
herein, and secured by all Collateral and any other property at any time pledged
by Borrower with Lender.  Nothing herein shall be deemed to obligate Lender to
make any such deposit or payment or set−up such reserve and the making of one or
more of such deposits or payments or the setting−up of such reserve shall not
constitute (i) an agreement on Lender's part to take any further or similar
action, or (ii) a waiver of any default by Borrower under the terms hereof.




(q)

All advances by Lender to Borrower under this Agreement and under any other
agreement constitute one general revolving fluctuating loan, and all
indebtedness of Borrower to Lender under this and under any other agreement
constitute one general Obligation.  Each advance to Borrower hereunder or
otherwise shall be made upon the security of all of the Collateral held and to
be held by Lender.  It is distinctly understood and agreed that all of the
rights of Lender contained in this Agreement shall likewise apply, insofar as
applicable, to any modification of or supplement to this Agreement and to any
other agreements between Lender and Borrower.  Any default of this Agreement by
Borrower shall constitute, likewise, a default by Borrower of any other existing
 agreement with Lender, and any default by Borrower of any other agreement with
Lender shall constitute a default of this Agreement.  The entire Obligation of
Borrower to Lender shall become due and payable upon termination of this
Agreement.  




(r)

Borrower hereby grants to Lender for a term to commence on the date of this
Agreement and continuing thereafter until all debts and Obligations of any kind
or character owing from Borrower to Lender are fully paid and discharged, the
right to use all premises or places of business which Borrower presently has or
may hereafter have and where any of the Collateral may be located, at a total
rental for the entire period of $1.00.  Lender agrees not to exercise the rights
granted in this paragraph unless and until Lender determines to exercise its
rights against the Collateral.




(s)

Borrower will, at its expense, upon request of Lender promptly and duly execute
and deliver such documents and assurances and take such actions as may be
necessary or desirable or as Lender may request in order to correct any defect,
error or omission which may at any time be discovered or to more effectively
carry out the intent and purpose of this Agreement





-14-




--------------------------------------------------------------------------------







and to establish, perfect and protect Lender's security interest, rights and
remedies created or intended to be created hereunder.




(t)

Borrower hereby grants to Lender for a term to commence on the date of this
Agreement and continuing thereafter until all debts and Obligations of any kind
or character owed to Lender are fully paid and discharged, a non−exclusive
irrevocable royalty−free license in connection with Lender's exercise of its
rights hereunder, to use, apply or affix any trademark, trade name logo or the
like and to use any patents, in which Borrower now or hereafter has rights,
which license may be used by Lender upon and after the occurrence of any one or
more of the Events of Default, provided, however, that such use by Lender shall
be suspended if such Events of Default are cured.  This license shall be in
addition to, and not in lieu of, the inclusion of all of Borrower's trademarks,
servicemarks, tradenames, logos, goodwill, patents, franchises and licenses in
the Collateral; in addition to the right to use said Collateral as provided in
this paragraph, Lender shall have full right to exercise any and all of its
other rights regarding Collateral with respect to such trademarks, servicemarks,
tradenames, logos, goodwill, patents, franchises and licenses.




(u)

Borrower covenants and agrees that during the term of this Agreement, neither
Borrower nor any of its owners, subsidiaries or affiliates shall, directly or
indirectly, by operation of law or otherwise (i) knowingly conduct any business
or engage in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in Section 4(l) above, (ii) knowingly
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, (iii) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempt to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Lender any certification or other evidence
requested from time to time by Lender in its reasonable discretion, confirming
Borrower's compliance with this section, or (iv) cause or permit any of the
funds of Borrower that are used to repay the Loans to be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of law.




(v)

Borrower covenants and agrees that during the term of this Agreement, neither
Borrower nor any of its owners, subsidiaries or affiliates shall, directly or
indirectly, by operation of law or otherwise, knowingly cause or permit (i) any
of the funds or properties of Borrower or any of its owners, subsidiaries or
affiliates that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any person subject to sanctions or
trade restrictions under United States law ("Embargoed Person" or "Embargoed
Persons") that is identified on (A) the "List of Specially Designated Nationals
and Blocked Person" (the "SDN List") maintained by OFAC and/or on any other
similar list ("Other List") maintained by OFAC pursuant to any authorizing
statutes including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the investment in Borrower (whether directly or indirectly)
is prohibited by law, or the Loans made by Lender would be in violation of law,
or (B) the Executive Order, any related enabling legislation or any other
similar Executive Orders, or (ii) any Embargoed Person to have any direct or
indirect interest, or any nature whatsoever in Borrower or any of its owners,
subsidiaries or affiliates, with the result that the investment in Borrower
(whether directly or indirectly) is prohibited by law or any of the transactions
contemplated hereunder is in violation of law.








-15-




--------------------------------------------------------------------------------







15.

BORROWER'S NEGATIVE COVENANTS.  Borrower will not at any time:




(a)

(Subchapter S Corporation) if Borrower is a Subchapter S corporation, make
distributions to its shareholders and/or members during any fiscal year of
Borrower in an aggregate amount greater than the amount necessary to pay federal
and state income taxes upon Borrower's undistributed income for such year;




(b)

(Disposition of Collateral) sell, assign, exchange or otherwise dispose of any
of the Collateral, other than inventory consisting of (i) scrap, waste,
defective goods and the like; (ii) obsolete goods; (iii) finished goods sold in
the ordinary course of business or any interest therein to any individual,
partnership, trust or other corporation; and (iv) equipment which is no longer
required or deemed necessary for the conduct of Borrower's business, so long as
Borrower receives therefor a sum substantially equal to such equipment's fair
value, remits such sum to Lender in accordance with the terms of this Agreement
or replaces such equipment with other equipment of similar value which is
subject to a first security interest in Lender's favor;




(c)

(Liens) create, permit to be created or suffer to exist any lien, encumbrance or
security interest of any kind ("Lien") upon any of the Collateral or any other
property of Borrower, now owned or hereafter acquired, except: (i) landlords',
carriers', warehousemen's, mechanics' and other similar liens arising by
operation of law in the ordinary course of Borrower's business; (ii) arising out
of pledge or deposits under worker's compensation, unemployment insurance, old
age pension, social security, retirement benefits or other similar legislation;
(iii) purchase money Liens arising in the ordinary course of business for the
purchase of equipment (so long as the indebtedness secured thereby does not
exceed the lesser of the cost or fair market value of the property subject
thereto, and such Lien extends to no other property); (iv) Liens for unpaid
taxes that are either (x) not yet due and payable, or (y) are subject of
permitted protests; (v) Liens which are the subject of permitted protests; (vi)
those Liens and encumbrances set forth on Schedule "B" annexed hereto; and (vii)
in favor of Lender; the term "permitted protests" as used herein means the right
of Borrower to protest any Lien (other than a Lien that secures the
Obligations), tax (other than payroll taxes or taxes that are the subject of a
federal or state tax lien) or rental payment, provided that (x) a reserve with
respect to such liability is established on the books of Borrower in an amount
that is reasonably satisfactory to Lender, (y) any such protest is instituted
and diligently prosecuted by Borrower in good faith, and (z) Lender is satisfied
that, while such protest is pending, there will be no impairment of the
enforceability, validity or priority of any of the Liens of Lender in and to the
Collateral;




(d)

(Dividends) pay any dividends on or make any distribution on account of (except,
if Borrower is a Subchapter S corporation, consistent with subparagraph (a)
above) any class of Borrower's capital stock in cash or in property (other than
additional shares of such stock), or redeem, purchase or otherwise acquire,
directly or indirectly, any of such stock;




(e)

(Loans) make any loans or advances to any individual, partnership, trust or
other corporation, including without limitation Borrower's directors, managers,
officers and employees, except advances to officers or employees with respect to
expenses incurred by them in the ordinary course of their duties which are
properly reimbursable by Borrower;




(f)

(Guarantees) assume, guaranty, endorse or otherwise become directly or
contingently liable in respect of (including without limitation by way of
agreement, contingent or otherwise, to purchase, provide funds to or otherwise
invest in a debtor or otherwise to assure a creditor against loss), any
indebtedness (except guarantees by endorsement of instruments for deposit or
collection in the ordinary course of business and guarantees in favor of Lender)
of any individual, partnership, trust or other corporation;




(g)

(Indebtedness) issue evidence of indebtedness or suffer to exist indebtedness in
addition to indebtedness to the Lender except (i) indebtedness or liabilities of
the Borrower other





-16-




--------------------------------------------------------------------------------







than for money borrowed, incurred or arising in the ordinary course of business,
(ii) indebtedness of the Borrower for money borrowed which has been subordinated
on terms and conditions satisfactory to the Lender, or (iii) indebtedness
relating to Permitted Liens.




(h)

(Investments) (i) use any loan proceeds to purchase or carry any "margin stock"
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) or (ii) invest in or purchase any stock, securities or membership
interest of any individual, partnership, trust, limited liability company or
other corporation except readily marketable direct obligations of, or
obligations guaranteed by, the United States of America or any agency thereof;




(i)

(Transactions with Affiliates) enter into any lease or other transaction with
any shareholder, member, officer or affiliate on terms any less favorable than
those which might be obtained at the time from persons who (or entities which)
are not such a shareholder, member, officer or affiliate;




(j)

(Subsidiaries) sell, transfer or otherwise dispose of any stock of any
subsidiary of Borrower;




(k)

(Mergers, Consolidations or Sales) (i) merge or consolidate with or into any
corporation; (ii) enter into any joint venture or partnership with any person,
firm or corporation; (iii) convey, lease or sell all or any material portion of
its property or assets or business to any other person, firm or corporation,
except for the sale of inventory in the ordinary course of its business; or (iv)
convey, lease or sell any of its assets to any person, firm or corporation for
less than the fair market value thereof; or




(l)

(Change in Legal Status) (i) Change its name, its place of business or, if more
than one, chief executive office, or its mailing address or organizational
identification number if it has one, and (ii) change its type of organization,
jurisdiction or organization or other legal structure.  If the Borrower does not
have an organizational identification number and later obtains one, the Borrower
shall forthwith notify the Lender of such organizational identification number.




For purposes of this section: "affiliate" shall mean any person or entity (i)
which directly or indirectly controls, or is controlled by or is under common
control with the Borrower or a subsidiary, (ii) which directly or indirectly
beneficially holds or owns five (5%) percent or more of any class of voting
stock of the Borrower or any subsidiary, or (iii) five (5%) percent or more of
the voting stock of which is directly or indirectly beneficially owned or held
by the Borrower or a subsidiary; "control" shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of any person or entity, whether through the ownership of voting
securities, by contract or otherwise; and "distributions" shall mean all payment
or distributions to shareholders and/or members in cash or in property other
than reasonable salaries, bonuses and expense reimbursements.




16.

DEFAULT; RIGHTS AND REMEDIES UPON DEFAULT.  Nothing contained in this section,
or elsewhere in this Agreement, shall affect the demand nature of such of the
Obligations as are by their terms, demand obligations, including, without
limitation, loans and advances under this Agreement.  The occurrence of an Event
of Default shall not be a prerequisite for Lender's making demand or requiring
payment of such Obligations.




(a)

Upon the occurrence of any one or more of the following events (herein, "Events
of Default"), any and all Obligations of Borrower to Lender shall become
immediately due and payable, at the option of Lender and without notice or
demand.  The occurrence of any such Event of Default shall also constitute,
without notice or demand, a default under all other agreements between Lender
and Borrower and instruments and papers given Lender by Borrower, whether such
agreements, instruments, or papers now exist or hereafter arise, namely:








-17-




--------------------------------------------------------------------------------







(i)

The failure by Borrower to pay upon demand any amount due under this Agreement.




(ii)

The failure by Borrower to pay upon demand (or when due, if not payable on
demand) any other Obligations.




(iii)

The failure by Borrower to promptly, punctually and faithfully perform, or
observe any material term, covenant or agreement on its part to be performed or
observed pursuant to any of the provisions of this Agreement.




(iv)

The determination by Lender that any material representation or warranty
heretofore, now or hereafter made by Borrower to Lender, in any documents,
instrument, agreement, or paper was not true or accurate when given.




(v)

The occurrence of any event such that any material indebtedness of Borrower from
any lender other than Lender could be accelerated, notwithstanding that such
acceleration has not taken place.




(vi)

The occurrence of any event which would cause a lien creditor, as that term is
defined in Section 9−102 of the Code, to take priority over advances made by
Lender.




(vii)

A filing against or relating to Borrower of (A) a federal tax lien in favor of
the United States of America or any political subdivision of the United States
of America, or (B) a state tax lien in favor of any state of the United States
of America or any political subdivision of any such state.




(viii)

The occurrence of any event of default under any agreement between Lender and
Borrower or instrument or paper given Lender by Borrower, whether such
agreement, instrument, or paper now exists or hereafter arises (notwithstanding
that Lender may not have exercised its rights upon default under any such other
agreement, instrument or paper).




(ix)

Any act by, against, or relating to Borrower, or its property or assets, which
act constitutes the application for, consent to, or sufferance of the
appointment of a receiver, trustee or other person, pursuant to court action or
otherwise, over all, or any part of Borrower's property.




(x)

The granting of any trust mortgage or execution of an assignment for the benefit
of the creditors of Borrower, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for Borrower; the failure
by Borrower to generally pay the debts of Borrower as they mature; adjudication
of bankruptcy or insolvency relative to Borrower; the entry of an order for
relief or similar order with respect to Borrower in any proceeding pursuant to
Title 11 of the United States Code entitled "Bankruptcy" (the "Bankruptcy Code")
or any other federal bankruptcy law; the filing of any complaint, application,
or petition by or against Borrower initiating any matter in which Borrower is or
may be granted any relief from the debts of Borrower pursuant to the Bankruptcy
Code or any other insolvency statute or procedure; the calling or sufferance of
a meeting of creditors of Borrower; the meeting by Borrower with a formal or
informal creditor's committee; the offering by or entering into by Borrower of
any composition, extension or any other arrangement seeking relief or extension
for the debts of Borrower, or the initiation of any other judicial or
non−judicial proceeding or agreement by, against or including Borrower which
seeks or intends to accomplish a reorganization or arrangement with creditors.








-18-




--------------------------------------------------------------------------------







(xi)

The entry of any judgment against Borrower, which judgment is not satisfied or
appealed from (with execution or similar process stayed) within fifteen (15)
days of its entry.




(xii)

The occurrence of any event or circumstance with respect to Borrower such that
Lender shall believe in good faith that the prospect of payment of all or any
part of the Obligations or the performance by Borrower under this Agreement or
any other agreement between Lender and Borrower is impaired or there shall occur
any material adverse change in the business or financial condition of Borrower.




(xiii)

The entry of any court order which enjoins, restrains or in any way prevents
Borrower from conducting all or any material part of its business affairs in the
ordinary course of business.




(xiv)

Any change in the identity, authority or responsibilities of any person having
management or policy authority with respect to Borrower.




(xv)

The occurrence of any uninsured loss, theft, damage or destruction to any
material asset(s) of Borrower.




(xvi)

Any act by or against, or relating to Borrower or its assets pursuant to which
any creditor of Borrower seeks to reclaim or repossess or reclaims or
repossesses all or a portion of Borrower's assets.




(xvii)

The termination of existence, dissolution, or liquidation of Borrower or the
ceasing to carry on actively any substantial part of Borrower's current
business.




(xviii)

This Agreement shall, at any time after its execution and delivery and for any
reason, cease (A) to create a valid and perfected first priority security
interest in and to the property purported to be subject to this Agreement; or
(B) to be in full force and effect or shall be declared null and void, or the
validity or enforceability hereof shall be contested by Borrower or any
guarantor of Borrower denies it has any further liability or obligation
hereunder.




(xix)

Any guarantor or person signing a support agreement in favor of the Lender shall
repudiate, purport to revoke or fail to perform his obligations under his
guaranty or support agreement in favor of the Lender or any individual guarantor
shall die or any other guarantor shall cease to exist.




(xx)

The Borrower shall take or knowingly participate in any action which would be
prohibited under the provisions of any subordination or intercreditor agreement
or make any payment on subordinated debt to any person or entity that was not
entitled to receive under the provisions of any such agreement.




Upon the occurrence of an Event of Default, Lender may declare any obligation
Lender may have hereunder to be cancelled, declare all Obligations of Borrower
to be due and payable and proceed to enforce payment of the Obligations and to
exercise any and all of the rights and remedies afforded to Lender by the
Uniform Commercial Code or under the terms of this Agreement or otherwise.  Upon
the occurrence of, and during the continuance of, an Event of Default, Borrower,
as additional compensation to Lender for its increased credit risk, promises to
pay interest on all Obligations (including, without limitation, principal,
whether or not past due, past due interest and any other amounts past due under
this Agreement) at a per annum rate of three (3%) percent greater than the rate
of interest then specified in Section 5 of this Agreement (the "Default Rate").








-19-




--------------------------------------------------------------------------------







(b)

Any sale or other disposition of the Collateral may be at public or private sale
upon such terms and in such manner as Lender deems advisable, having due regard
to compliance with any statute or regulation which might affect, limit or apply
to Lender's disposition of the Collateral.  Lender may conduct any such sale or
other disposition of the Collateral upon Borrower's premises.  Unless the
Collateral is perishable or threatens to decline speedily in value, or is of a
type customarily sold on a recognized market (in which event Lender shall
provide Borrower with such notice as may be practicable under the
circumstances), Lender shall give Borrower at least the greater of the minimum
notice required by law or seven (7) days prior written notice of the date, time
and place of any proposed public sale, and of the date after which any private
sale or other disposition of the Collateral may be made.  Lender may purchase
the Collateral, or any portion of it at any public sale.




(c)

If the Lender sells any of the Collateral on credit, the Borrower will be
credited only with payments actually made by the purchaser of such Collateral
and received by the Lender.  If the purchaser fails to pay for the Collateral,
the Lender may re-sell the Collateral and the Borrower shall be credited with
the proceeds of the sale.




(d)

In connection with Lender's exercise of Lender's rights under this Agreement,
Lender may enter upon, occupy and use any premises owned or occupied by
Borrower, and may exclude Borrower from such premises or portion thereof as may
have been so entered upon, occupied, or used by Lender.  Lender shall not be
required to remove any of the Collateral from any such premises upon Lender's
taking possession thereof, and may render any Collateral unusable to Borrower.
 In no event shall Lender be liable to Borrower for use or occupancy by Lender
of any premises pursuant to this Agreement.




(e)

Upon the occurrence of any Event of Default, Lender may require Borrower to
assemble the Collateral and make it available to Lender at Borrower's sole risk
and expense at a place or places which are reasonably convenient to both Lender
and Borrower.




17.

STANDARDS FOR EXERCISING REMEDIES.  To the extent that applicable law imposes
duties on Lender to exercise remedies in a commercially reasonable manner,
Borrower acknowledges and agrees that it is not commercially unreasonable for
Lender (a) to fail to incur expenses reasonably deemed significant by Lender to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Borrower, for expressions of interest in acquiring  all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of the Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties specifically to disclaim any
warranties of title or the like, (k) to purchase insurance or credit
enhancements to insure Lender against risks of loss, collection or disposition
of Collateral or to provide to Lender a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by Lender, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Lender in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by





-20-




--------------------------------------------------------------------------------







Lender would not be commercially unreasonable in Lender's exercise of remedies
against the Collateral and that other actions or omissions by Lender shall not
be deemed commercially unreasonable solely on account of not being indicated in
this section.  Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any rights to Borrower or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.  




18.

PROCESSING AND SALES OF INVENTORY.  So long as Borrower is not in default
hereunder, Borrower shall have the right, in the regular course of business, to
process and sell Borrower's inventory.  A sale in the ordinary course of
business shall not include a transfer in total or partial satisfaction of a
debt.




19.

WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  Borrower hereby certifies that neither Lender nor any of its
representatives, agents or counsel has represented, expressly or otherwise, that
Lender would not, in the event of any such suit, action or proceeding, seek to
enforce this waiver of right to trial by jury.  Borrower acknowledges that
Lender has been induced to enter into this Agreement by, among other things,
this waiver.  Borrower acknowledges that it has read the provisions of this
Agreement and in particular, this section; has consulted legal counsel;
understands the right it is granting in this Agreement and is waiving in this
section in particular; and makes the above waiver knowingly, voluntarily and
intentionally.




20.

CONSENT TO JURISDICTION.  Borrower and Lender agree that any action or
proceeding to enforce or arising out of this Agreement may be commenced in any
court of the State of Connecticut or in the District Court of the United States
for the District of Connecticut, and Borrower waives personal service of process
and agrees that a summons and complaint commencing an action or proceeding in
any such court shall be properly served and confer personal jurisdiction if
served by registered or certified mail to Borrower, or as otherwise provided by
the laws of the State of Connecticut or the United States of America.




21.

TERMINATION.  




(a)

Unless sooner terminated by Lender as a result of the occurrence of a demand or
an Event of Default, Borrower's eligibility to request loans hereunder shall
commence on the date hereof and shall continue for a period through and
including March 31, 2014 (the "Term").  If Borrower desires to terminate this
Agreement prior to the end of the Term, Borrower shall give at least sixty (60)
days prior written notice to Lender of Borrower's intention to do so and shall
pay to Lender the termination charge set forth in Section 21(b) below.
 Borrower's eligibility to request loans may be extended after the Term (and
after any Renewal Term, as defined below) only with the express written consent
of both Borrower and Lender.  Any such extension (and any further extension)
shall be made only with the express written consent of both Borrower and Lender
(each being a "Renewal Term").  At the end of the Term (or at the end of a
Renewal Term, if applicable), Borrower shall pay the entire balance of the loans
and all other outstanding Obligations.  Further, upon termination of this
Agreement, all of the rights, interests and remedies of Lender and Obligations
of Borrower shall survive and Borrower shall have no right to receive, and
Lender shall have no obligation to make, any further loans.  Upon full, final
and indefeasible payment of the Obligations to Lender, all rights and remedies
of Borrower and Lender hereunder shall cease, so long as any payment so made to
Lender and applied to the Obligations is not thereafter recovered from or repaid
by Lender in whole or in part in any bankruptcy, insolvency or similar
proceeding instituted by or against Borrower, whereupon this Agreement shall be
automatically reinstated without any further action by Borrower and Lender and
shall continue to be fully applicable to such Obligations to the same extent as
though the payment so recovered or repaid had never been originally made on such
Obligations.





-21-




--------------------------------------------------------------------------------










(b)

In the event that (i) this Agreement is terminated by Borrower on or before
March 31, 2013, or (ii) this Agreement is terminated on or before March 31, 2013
as a result of:  (A) a demand by Lender for payment of the loans; or (B) the
occurrence of an Event of Default, Borrower shall pay to Lender on the effective
date of such termination, and in addition to any other payments Borrower is
required to make hereunder, a termination charge equal to Forty-Five Thousand
($45,000.00) Dollars.  In the event that (i) this Agreement is terminated by
Borrower after March 31, 2013, but on or before March 31, 2014, or (ii) this
Agreement is terminated after March 31, 2013, but on or before March 31, 2014,
as a result of:  (A) a demand by Lender for payment of the loans; or (B) the
occurrence of an Event of Default, Borrower shall pay to Lender on the effective
date of such termination, and in addition to any other payments Borrower is
required to make hereunder, a termination charge equal to Thirty Thousand
($30,000.00) Dollars.




(c)

In the event that Borrower desires to terminate this Agreement prior to the end
of the Term (or any Renewal Term, if applicable) and fails to deliver to Lender
the sixty (60) day notice required pursuant to Section 21(a) above, Borrower may
nevertheless terminate this Agreement and pay the Obligations in full if it (i)
pays the termination charge set forth in Section 21(b) above, and (ii) pays
additional interest for each day that the notice was short of the required sixty
(60) day notice, which interest shall be in an amount that is equal to the
Default Rate based on the greater of (i) Borrower's average borrowings under
this Agreement for the two (2) month period prior to the date that Lender
receives delivery of actual notice of Borrower's intention to terminate this
Agreement, or (ii) the Minimum Loan Balance.




22.

JOINT AND SEVERAL LIABILITY.




(a)

Each Borrower is accepting joint and several liability under this Agreement in
consideration of the financial accommodations to be provided by Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations of each Borrower to
Lender.




(b)

Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations of each Borrower to Lender under this Agreement
(including, without limitation, any Obligations arising under this section), it
being the intention of the parties hereto that all the Obligations of each
Borrower to Lender under this Agreement shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.




(c)

If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Obligations of each Borrower to Lender under this
Agreement,  as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event the other Borrower, under this
Agreement will make such payment with respect to, or perform, such Obligation.




(d)

The Obligations of each Borrower under the provisions of this section constitute
full recourse Obligations of each Borrower enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstance whatsoever.




(e)

Except as provided in Section 16(b), each Borrower hereby waives notice of
acceptance of its joint and several liability, notice of any loans made under
this Agreement, notice of any action at any time taken or omitted by Lender
under or in respect of any of the Obligations of each Borrower to Lender under
this Agreement, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this





-22-




--------------------------------------------------------------------------------







Agreement.  Except as provided in Section 16, each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations of each Borrower to Lender under this Agreement, the
acceptance of any payment of any of such Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations of each Borrower to Lender under this Agreement, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such Obligations of each Borrower to Lender or
the addition, substitution or release, in whole or in part, of any Borrower.
 Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on Lender's part with respect
to the failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this section,
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this section, it being the
intention of each Borrower that, so long as any of the Obligations under this
Agreement remain unsatisfied, the Obligations of such Borrower under this
section shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each Borrower under this section
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or Lender.  The joint and several liability
of each Borrower under this Agreement shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or Lender.




(f)

The provisions of this section are made for the benefit of Lender and Lender's
successors and assigns, and may be enforced by Lender in good faith from time to
time against any or all of the Borrowers as often as occasion therefor may arise
and without requirement on Lender's part first to marshal any of its claims or
to exercise any of its rights against any Borrower or to exhaust any remedies
available to Lender against any other Borrower or to resort to any other source
or means of obtaining payment of any of the Obligations under this Agreement or
to elect any other remedy.  The provisions of this section shall remain in
effect until all of the Obligations of each Borrower to Lender under this
Agreement shall have been paid in full or otherwise fully satisfied.  If at any
time, any payment, or any part thereof, made in respect of any of such
Obligations of each Borrower to Lender, is rescinded or must otherwise be
restored or returned by Lender upon the insolvency, bankruptcy or reorganization
of any Borrower, or otherwise, the provisions of this section will forthwith be
reinstated in effect, as though such payment had not been made.




(g)

Each Borrower agrees that it shall not exercise, and hereby expressly waives
until full and final payment of all Obligations to Lender: (i) any right to
subrogation or indemnification, and any other right to payment from or
reimbursement by any other Borrower, in connection with or as a consequence of
any payment made by any Borrower to Lender, (ii) any right to enforce any right
or remedy which Lender may have or may hereafter have against any other
Borrower, and (iii) any benefit of, and any right to participate in (A) any
collateral now or hereafter held by Lender, or (B) any payment to Lender by, or
collection by Lender from any other Borrower.  The provisions of this paragraph
are made for the express benefit of each Borrower as well as Lender, and may be
enforced independently by each Borrower or any successor in interest to each
Borrower.




23.

REFERRAL FEE.  The Lender is hereby authorized to pay a referral fee of Seven
Thousand Five Hundred ($7,500.00) Dollars to RTH Associates, Inc. (Raymond
Hersh) and to treat such payment as a loan made to the Borrower pursuant to this
Agreement.  The Lender is further authorized to pay an additional referral fee
to RTH Associates, Inc. (Raymond Hersh) in an amount





-23-




--------------------------------------------------------------------------------







equal to one-half of one (.50%) percent per annum of any increase in the Credit
Limit made prior to March 31, 2013, and to treat the same as a loan to the
Borrower pursuant to this Agreement.  Such additional referral fee to be
pro-rated from the effective date of such increase to March 31, 2013.




24.

MISCELLANEOUS.




(a)

No delay or omission on the part of Lender in exercising any rights shall
operate as a waiver of such right or any other right. Waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.  All Lender's rights and remedies, whether evidenced hereby or
by any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.




(b)

Lender is authorized to make loans under the terms of this Agreement upon the
request, either written or oral, in the name of Borrower by any authorized
person whose name appears at the end of this Agreement or by any of the
following named persons, from time to time, holding the following offices of
Borrower, President, Treasurer and such other officers and authorized
signatories as may from time to time be set forth in separate resolutions.




(c)

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties hereto; provided, however, that Borrower may
not assign this Agreement or any rights or duties hereunder without Lender's
prior written consent and any prohibited assignment shall be absolutely void.
 No consent to an assignment by Lender shall release Borrower from its
Obligations.  Lender may assign this Agreement and its rights and duties
hereunder and no consent or approval by Borrower is required in connection with
any such assignment.  Lender reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in
Lender's rights and benefits hereunder.  In connection with any assignment or
participation, Lender may disclose all documents and information which Lender
now or hereafter may have relating to Borrower or Borrower's business.  To the
extent that Lender assigns its rights and obligations hereunder to another
party, Lender thereafter shall be released from such assigned obligations to
Borrower and such assignment shall effect a novation between Borrower and such
other party.




(d)

Borrower agrees that any and all loans made by Lender to Borrower or for its
account under this Agreement shall be conclusively deemed to have been
authorized by Borrower and to have been made pursuant to duly authorized
requests therefor on its behalf.




(e)

Unless otherwise defined in this Agreement, capitalized words shall have the
meanings set forth in the Uniform Commercial Code as in effect in the State of
Connecticut as of the date of this Agreement.




(f)

Paragraph and section headings used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.  If one or more
provisions of this Agreement (or the application thereof) shall be invalid,
illegal or unenforceable in any respect in any jurisdiction, the same shall not
invalidate or render illegal or unenforceable such provision (or its
application) in any other jurisdiction or any other provision of this Agreement
(or its application).  This Agreement is the entire agreement of the parties
with respect to the subject matter hereof and supersedes any prior written or
verbal communications or instruments relating thereto.




(g)

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other loan document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested ),
overnight courier, or telefacsimile to Borrower or to Lender, as the case may
be, at its address set forth at the end of this Agreement.





-24-




--------------------------------------------------------------------------------










The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.  All
notices or demand sent in accordance with this section shall be deemed received
on the earlier of the date of actual receipt or three (3) days after the deposit
thereof in the mail.




(h)

Lender shall have no obligation to maintain any electronic records or any
documents, schedules, invoices, agings or any other paper delivered to Lender by
Borrower in connection with this Agreement or any other agreement for more than
four (4) months after receipt of the same by Lender.




(i)

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.




(j)

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.




(k)

This Agreement, together with the other documents and instruments executed
concurrently herewith represent the entire and final understanding of the
parties with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by evidence of any prior, contemporaneous or
subsequent other agreement, oral or written, before the date hereof.




(l)

This Agreement can only be amended by a writing signed by both Lender and
Borrower.




(m)

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies Borrower
and each other party to the transaction contemplated hereunder, which
information includes the name and address of Borrower and each such other party
and other information that will allow Lender to identify Borrower and each such
other party in accordance therewith.




(n)

This Agreement may be executed in multiple counterparts, each of which shall be
effective upon delivery and, thereafter, shall be deemed to be an original, and
all of which shall be taken as one and the same instrument with the same effect
as if each party hereto had signed on the same signature page.  Any signature
page of this Agreement may be detached from any counterpart of this Agreement
without impairing the legal effect of any signature thereto and may be attached
to another part of this Agreement identical in form hereto and having attached
to it one or more additional signature pages.  This Agreement may be transmitted
by facsimile machine or by electronic mail in portable document format (“pdf”)
and signatures appearing on faxed instruments and/or electronic mail instruments
shall be treated as original signatures.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability or binding effect hereof.




(o)

The laws of the State of Connecticut shall govern the construction of this
Agreement and the rights and duties of the parties hereto.  This Agreement shall
take effect as a sealed instrument.





-25-




--------------------------------------------------------------------------------










Witnessed by:

 

DIVINE SKIN, INC.

 

 

POLARIS LABS, INC.

 

 

SIGMA DEVELOPMENT & HOLDING CO., INC.

 

 

 

 

 

 

By:

/s/ Daniel Khesin

 

 

 

Daniel Khesin, President

 

 

 

of each of the above corporations

 

 

Address:

1680 Meridian Avenue, Suite 301

 

 

Miami, Florida 33139

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

E-mail:




 

 

DS LABORATORIES, INC.

 

 

 

 

 

 

By:

/s/ Daniel Khesin

 

 

 

Daniel Khesin, President

 

 

Address:

Asheville Regional Office

 

 

2 Town Square Boulevard

 

 

Biltmore Park, Suite 245

 

 

Asheville, North Carolina 28803

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

E-mail:




 

 

VELOCITY STORAGE AND PACKAGING, LLC

 

 

 

 

 

 

By:

/s/ Julieta S. Jackson

 

 

 

Julieta S. Jackson, Manager

 

 

Address:

1721 Blount Road, #1

 

 

Pompano Beach, Florida 33069

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

E-mail:




 

 

MIDCAP BUSINESS CREDIT LLC

 

 

 

 

 

 

By:

 

 

 

 

Richard E. Mount, President

 

 

Address:

433 South Main Street

 

 

West Hartford, Connecticut 06110

 

 

Attn:  Richard E. Mount, President

 

 

 

Telephone:

(800) 970-9997

 

 

 

Telecopier:

(800) 217-0500

 

 

 

E-mail:

xxxx@midcapcredit.com





-26-




--------------------------------------------------------------------------------







STATE OF NORTH CAROLINA




County of Buncombe




On this _________ day of March, 2012, before me, the undersigned notary public,
personally appeared Daniel Khesin, as President of Divine Skin, Inc., a Florida
corporation, Polaris Labs, Inc., a Florida corporation, Sigma Development &
Holding Co., Inc., a Florida corporation, and DS Laboratories, Inc., a Florida
corporation, proved to me to be the person whose name is signed on the preceding
or attached document, through satisfactory evidence of identification, namely, a
driver's license issued by the State of Florida bearing the photographic image
of the face and signature of Daniel Khesin, and acknowledged to me that he
signed it voluntarily for its stated purpose.




____________________________________________

Notary Public

My Commission Expires:







STATE OF NORTH CAROLINA




County of Buncombe




On this _________ day of March, 2012, before me, the undersigned notary public,
personally appeared Julieta S. Jackson, as Manager of Velocity Storage and
Packaging, LLC, a Florida limited liability company, proved to me to be the
person whose name is signed on the preceding or attached document, through
satisfactory evidence of identification, namely, a driver's license issued by
the State of Florida bearing the photographic image of the face and signature of
Julieta S. Jackson, and acknowledged to me that she signed it voluntarily for
its stated purpose.




____________________________________________

Notary Public

My Commission Expires:  











-27-




--------------------------------------------------------------------------------







SCHEDULES




The following Schedules to the within Demand Loan and Security Agreement (All
Assets) are respectively described in the section indicated.  Those Schedules in
which no information has been inserted shall be deemed to read "None".




DIVINE SKIN, INC.




SCHEDULE "A"

Borrower's Places of Business and Organizational Identification Number (§3)







Address

 

Property Located At Such Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organizational Identification Number:

 

P07000012637







SCHEDULE "B"

Other Encumbrances and Liens (§4(f)(i)




            

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity




























SCHEDULE "C"

Leases (§4(f)(ii))







Lessor

Description of Property

Date of Lease and Term

Rental Payable

















--------------------------------------------------------------------------------







SCHEDULES




The following Schedules to the within Demand Loan and Security Agreement (All
Assets) are respectively described in the section indicated.  Those Schedules in
which no information has been inserted shall be deemed to read "None".




POLARIS LABS, INC.




SCHEDULE "A"

Borrower's Places of Business and Organizational Identification Number (§3)




Address

 

Property Located At Such Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organizational Identification Number:

 

P09000022874










SCHEDULE "B"

Other Encumbrances and Liens (§4(f)(i)




            

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity






















SCHEDULE "C"

Leases (§4(f)(ii))







Lessor

Description of Property

Date of Lease and Term

Rental Payable

















--------------------------------------------------------------------------------







SCHEDULES




The following Schedules to the within Demand Loan and Security Agreement (All
Assets) are respectively described in the section indicated.  Those Schedules in
which no information has been inserted shall be deemed to read "None".




SIGMA DEVELOPMENT & HOLDING CO., INC.




SCHEDULE "A"

Borrower's Places of Business and Organizational Identification Number (§3)




Address

 

Property Located At Such Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organizational Identification Number:

 

P07000001364










SCHEDULE "B"

Other Encumbrances and Liens (§4(f)(i)




            

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity

























SCHEDULE "C"

Leases (§4(f)(ii))







Lessor

Description of Property

Date of Lease and Term

Rental Payable




















--------------------------------------------------------------------------------







SCHEDULES




The following Schedules to the within Demand Loan and Security Agreement (All
Assets) are respectively described in the section indicated.  Those Schedules in
which no information has been inserted shall be deemed to read "None".




DS LABORATORIES, INC.




SCHEDULE "A"

Borrower's Places of Business and Organizational Identification Number (§3)







Address

 

Property Located At Such Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organizational Identification Number:

 

P07000001369










SCHEDULE "B"

Other Encumbrances and Liens (§4(f)(i)




            

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity

























SCHEDULE "C"

Leases (§4(f)(ii))







Lessor

Description of Property

Date of Lease and Term

Rental Payable

















--------------------------------------------------------------------------------







SCHEDULES




The following Schedules to the within Demand Loan and Security Agreement (All
Assets) are respectively described in the section indicated.  Those Schedules in
which no information has been inserted shall be deemed to read "None".




VELOCITY STORAGE AND PACKAGING, LLC




SCHEDULE "A"

Borrower's Places of Business and Organizational Identification Number (§3)







Address

 

Property Located At Such Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organizational Identification Number:

 

L09000049813










SCHEDULE "B"

Other Encumbrances and Liens (§4(f)(i)




            

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity

























SCHEDULE "C"

Leases (§4(f)(ii))







Lessor

Description of Property

Date of Lease and Term

Rental Payable

















--------------------------------------------------------------------------------







EXHIBIT 1




MIDCAP BUSINESS CREDIT LLC




REVOLVING DEMAND NOTE




$1,500,000.00

March 29, 2012




For value received, the undersigned, Divine Skin, Inc., a Florida corporation
("Divine"), Polaris Labs, Inc., a Florida corporation ("Polaris"), Sigma
Development & Holding Co., Inc., a Florida corporation ("Sigma"), DS
Laboratories, Inc., a Florida corporation ("DS"), and Velocity Storage and
Packaging, LLC, a Florida limited liability company ("Velocity") (Divine,
Polaris, Sigma, DA and Velocity are hereinafter, collectively referred to as the
"Borrower"), hereby promise, jointly and severally. to pay ON DEMAND, and if
demand is not sooner made, then as provided in the Loan Agreement (defined
below), to the order of MidCap Business Credit LLC, a Texas limited liability
company (the "Lender"), at its offices in West Hartford, Connecticut, or at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the principal sum
of One Million Five Hundred Thousand ($1,500,000.00) Dollars or, if less, the
aggregate unpaid principal amount of all loans made by Lender to Borrower under
the Loan Agreement, together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Demand Loan and
Security Agreement (All Assets) of even date herewith (the "Loan Agreement") by
and between Lender and Borrower. The principal hereof and interest accruing
thereon shall be due and payable as provided in the Loan Agreement.




This Note may be prepaid only in accordance with the Loan Agreement.




This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the "Note"
referred to in the Loan Agreement.




This Note is secured, among other things, pursuant to the Loan Agreement, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.




Borrower hereby agrees to pay all costs of collection, including attorneys' fees
and legal expenses in the event this Note is not paid when due, whether or not
legal proceedings are commenced.




Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.




All rights and obligations hereunder shall be governed by the laws of the State
of Connecticut and this Note shall be deemed to be under seal.




Witnessed by:

 

DIVINE SKIN, INC.

 

 

POLARIS LABS, INC.

 

 

SIGMA DEVELOPMENT & HOLDING CO., INC.

 

 

DS LABORATORIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Daniel Khesin, President

 

 

 

of each of the above corporations

 

 

 

 

 

 

VELOCITY STORAGE AND PACKAGING, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Julieta S. Jackson, Manager












